DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merit of the claims. 
Priority
This application claims foreign priority benefits from CN202010872105 filed in china on 08/26/2020. The priority documents were electronically retrieved on 09/14/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 15-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by LEE et al., (US-20180143729-A1, hereinafter as, LEE).


In regards to claim 1, discloses a touch display panel (fig.2, para 0023), comprising: a substrate (para 0023, fig.2, substrate 240); a light-emitting unit layer (para 0023, fig. 2, OLED layer 230), wherein the light-emitting unit layer is located on a side of the substrate (as shown in fig.2, located on top side of substrate 240), and comprises a cathode metal layer (para 0036, common electrode layer 210 is a cathode layer, fig.2); multiple touch induction electrodes arranged in an array (touch electrodes 223, fig.2 and figs.3-4), wherein the touch induction electrodes are arranged on a side of the light-emitting unit layer that faces away from the substrate (fig.2, touch electrodes 223 disposed on the side of OLED layer 230 that faces away from the substrate 240); multiple touch signal lines (figs. 3-4, trace wires/signal paths 225), wherein each of the touch signal lines is electrically connected to one touch induction electrode (225 connected to 223, fig. 4), and the touch signal lines are located between the substrate and the cathode metal layer (since as shown by fig. 4 that 225 connect 223 at the same layer, at fig.2 the trace wires/signal path wires 225 which are disposed at same layer with 223 are located between substrate 240 and cathode layer 210 (although not labelled); and an encapsulation layer (fig.2, para 0028, encapsulation layer 260), wherein the encapsulation layer is located on a surface of the touch induction electrodes that faces away from the substrate, and covers the touch induction electrode (encapsulation layer is disposed on a top surface of the touch electrodes 223 that faces away from the substrate 240 and covers the touch electrodes 223, fig.2).  

In regards to claim 17, LEE discloses an electronic device (fig.2, para 0023), comprising: a device body (fig.2 is a part of the device body in cross section view); and a touch display panel arranged on the device body (touch layer 220 and display layer 230 on the device body as shown, fig.2), wherein the touch display panel comprises: a substrate (substrate 240, fig.2); a light-emitting unit layer (OLED layer 230, fig.2, para 0023), wherein the light-emitting unit layer is located on a side of the substrate (as shown in fig.2, located on top side of substrate 240), and comprises a cathode metal layer (para 0036, common electrode layer 210 is a cathode layer, fig.2); multiple touch induction electrodes arranged in an array (touch electrodes 223, fig.2 and figs.3-4), wherein the touch induction electrodes are arranged on a side of the light-emitting unit layer that faces away from the substrate (fig.2, touch electrodes 223 disposed on the side of OLED layer 230 that faces away from the substrate 240); multiple touch signal lines (figs. 3-4, trace wires/signal paths 225), wherein each of the touch signal lines is electrically connected to one touch induction electrode (225 connected to 223, fig. 4), and the touch signal lines are located between the substrate and the cathode metal layer (since as shown by fig. 4 that 225 connect 223 at the same layer, at fig.2 the trace wires/signal path wires 225 which are disposed at same layer with 223 are located between substrate 240 and cathode layer 210 (although not labelled); and an encapsulation layer (fig.2, para 0028, encapsulation layer 260), wherein the encapsulation layer is located on a surface of the touch induction electrodes that faces away from the substrate, and covers the touch induction electrode (encapsulation layer is disposed on a top surface of the touch electrodes 223 that faces away from the substrate 240 and covers the touch electrodes 223, fig.2).   

In regards to claim 2, LEE discloses the touch display panel according to claim 1, wherein the light-emitting unit layer is provided with light-emitting parts arranged in an array (layers of 230 as light emitting parts, fig.2); the cathode metal layer comprises cathodes arranged in an array (fig.2, common electrode layer or cathode layer 210 comprises cathodes 210, para 0036), and each of the cathodes corresponds to multiple light-emitting parts (cathodes 210 correspond to light emitting parts as shown, fig.2).

In regards to claim 6, LEE discloses the touch display panel according to claim 2, wherein the light-emitting unit layer further comprises multiple anodes arranged in an array (para 0036, he display pixel electrode 221 is an anode display pixel electrode), the anodes are located between the substrate ( disposed between the substrate 240, fig.2) and the cathode metal layer (and, para 0036, the cathode layer 210), and the touch signal lines and the anodes are arranged at a same layer and insulated from each other (221 and 223 are at the same layer and insulated from each other as shown, fig.2).
 In regards to claim 7, LEE discloses the touch display panel according to claim 2, further comprising a metal wire, wherein the touch signal lines and the metal wire are arranged at a same layer and insulated from each other (Interpretation in view of specification pgpub para 0061, claim 7, wherein display pixel electrode 221 and touch sensing electrode layer 223 is a transparent conductive layer made of transparent metal selected from the group consisting of ITO, ZTO, IZO, conductive polymer, carbon nanotube, graphene, and silver film with a thickness smaller than 50 nanometers).
 In regards to claim 15, LEE discloses the touch display panel according to claim 1, wherein the light-emitting unit layer is provided with light-emitting parts arranged in an array (fig.2, OLED layer 230); the touch induction electrodes correspond to gaps between the light-emitting parts (electrodes 223 correspond to spaces between OLED parts as shown, fig.2), and the touch induction electrodes each are a transparent conductor or a non-transparent conductor (para 0031, the display pixel electrode and touch sensing electrode layer 220 is a transparent conductive layer made of transparent material selected from the group consisting of ITO, ZTO, IZO, conductive polymer, carbon nanotube, graphene, and silver film with a thickness smaller than 50 nanometers).
In regards to claim 16, LEE discloses the touch display panel according to claim 15, wherein each of the touch induction electrodes has multiple second through holes arranged at intervals, and each of the second through holes corresponds to the light-emitting part (electrodes 223 has gaps in which the light emitting parts 230 are filled, fig.2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of YE (US-20220199696-A1, hereinafter as, YE). 
In regards to claim 3, LEE discloses the touch display panel according to claim 2, LEE does not disclose “wherein an insulating layer is arranged between the touch signal lines and the touch induction electrodes, and is provided with a first through hole, and the touch signal lines are electrically connected to the touch induction electrodes by filling the first through hole with a conductive material.” 
 YE discloses wherein an insulating layer is arranged between the touch signal lines and the touch induction electrodes, and is provided with a first through hole, and the touch signal lines are electrically connected to the touch induction electrodes by filling the first through hole with a conductive material (figs. 5A-5C, para 0062, the third leads 3022 are electrically connected to a part of the first electrodes 3041 through the second vias 303b defined in the first passivation layer 303). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YE’s teachings to construct a via hole for connecting trace wires and the touch electrodes in LEE invention if the trace wires are designed to be in a different layer than the touch electrodes layer as an alternative design choice. 
In regards to claim 4, LEE discloses the touch display panel according to claim 3, wherein the first through hole comprises a first hole position (YE, second vias 303b, figs.5A-5C), a second hole position (cathode 210, fig.2, filled with cathode metal material layer, LEE) and a third hole position (fig.2, touch electrode hole 223 filled with touch electrode material, LEE), and the first hole position, the second hole position and the third hole position are communicated with each other and separately filled with the conductive material (via holes for filling them up with separate material, YE and LEE).
In regards to claim 5, LEE discloses the touch display panel according to claim 4, wherein the light-emitting unit layer further comprises an anode layer (fig.2, anode layer 221, LEE), the first hole position is filled with a material of the anode layer (anode hole 221 filled with anode material, LEE, fig.2), the second hole position is filled with a material of the cathode metal layer (cathode 210, fig.2, filled with cathode metal material layer, LEE), the third hole position is filled with a material of the touch induction electrodes (fig.2, touch electrode hole 223 filled with touch electrode material, LEE), and the material of the cathode metal layer (210, fig.2, LEE) is respectively connected to the material of the anode layer (connected indirectly to anode 221, fig.2, LEE) and the material of the touch induction electrodes (connected to electrodes 223 indirectly, fig.2).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YE’s teachings to construct a via hole for connecting trace wires and the touch electrodes in LEE invention if the trace wires are designed to be in a different layer than the touch electrodes layer as an alternative design choice wherein the combination suggests that anode is connected to trace/route wire and can be multiplexed between display function as pixel electrode and touch function as touch signal transmission route. 
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 8, LEE discloses the touch display panel according to claim 2, further comprising a source and a drain, wherein the source and the drain are arranged at a same layer at an interval and insulated from each other (fig.2, source and drain electrode as shown, fig.2, not labelled, at the same layer and insulated by a gate insulation layer at TFT layer 250 ), and the source and the drain are located between the substrate and the light-emitting unit layer (disposed between substrate 240 and the OLED layer 230, fig.2); 
LEE does not disclose “and the touch signal lines are arranged at the same layer as the source and the drain and insulated from the source and the drain, respectively.” 

In regards to claim 9, LEE discloses the touch display panel according to claim 2, further comprising a gate (gate at TFT layer 250 as shown, fig.2), wherein the gate is located between the substrate and the light-emitting unit layer (the gate is disposed between substrate 240 and OLED layer 230, fig.2) 
LEE does not disclose “and the touch signal lines and the gate are arranged at a same layer and insulated from each other.” 
In regards to claim 10, LEE discloses the touch display panel according to claim 2, further comprising a light shielding layer, wherein the light shielding layer is located on a surface of the substrate facing the light-emitting unit layer (reflection shielding layer 270, fig.2, para 0029), 
LEE does not disclose “and the touch signal lines and the light shielding layer are arranged at a same layer and insulated from each other.” 
In regards to claim 11, LEE discloses the touch display panel according to claim 2, LEE does not disclose “wherein the touch signal lines and the cathodes are arranged at a same layer.” 

In regards to claim 12, LEE discloses the touch display panel according to claim 1, wherein the light-emitting unit layer is provided with light-emitting parts arranged in an array (OLED layers 230, fig.2); and the touch induction electrodes each are a transparent conductor (para 0031, the display pixel electrode and touch sensing electrode layer 220 is a transparent conductive layer made of transparent material selected from the group consisting of ITO, ZTO, IZO, conductive polymer, carbon nanotube, graphene, and silver film with a thickness smaller than 50 nanometers).
LEE does not disclose “at least some of the touch induction electrodes correspond to the light-emitting parts.” 
Claims 13-14 depend from claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627